RICHARDSON, P. J.,
dissenting.
I disagree that the Board, by use of the rule requiring proof of mailing, has limited its jurisdiction to less than that provided by statute and has thereby exceeded its authority to adopt rules for the administration of its duties. I dissent.
OAR 438-05-040(4) (b) provides that, if a party files a request for review by mail, the party must provide proof of *290mailing from the post office. The rule provides a means for parties to prove that a request was mailed and the date. Requiring that proof does not limit the Board’s jurisdiction. It is a reasonable method of solving a thorny problem that arises if the Board is unable to locate a request for review that a party claims to have mailed. The rule provides a uniform, reliable method of establishing when the request was mailed. The additional time and expense is minimal and the burden insignificant when compared to the benefits of efficient administration of the workers’ compensation system to all concerned. If a party seeking Board review can be deterred by the “onerous” burden of obtaining a “receipt stamped by the post office showing the date mailed and the certification number,” perhaps the appeal has questionable merit. Employer’s plight in this case represents a prime argument in favor of the rule.